FOR PUBLICATION




ATTORNEYS FOR APPELLANTS:                     ATTORNEY FOR APPELLEE:
JOHN A. KRAFT                                 JONI L. GRAYSON
JENNIFER KRAFT KUCHLE                         Jeffersonville, Indiana

                                                                           FILED
Young, Lind, Endres & Kraft
New Albany, Indiana
                                                                        May 25 2012, 9:22 am



                              IN THE                                            CLERK
                                                                              of the supreme court,
                                                                              court of appeals and


                    COURT OF APPEALS OF INDIANA
                                                                                     tax court




IN RE THE ESTATE OF RUBY SHULER               )
BLANKENBAKER BOTKINS, DECEASED                )
                                              )
MARK ALLEN SHULER and DAVID LEE               )
SHULER, co-personal representatives,          )
                                              )
      Appellants,                             )
                                              )
         vs.                                  )      No. 22A05-1109-ES-481
                                              )
ESTATE OF GEORGE BOTKINS, by LARRY            )
BOTKINS, personal representative,             )
                                              )
      Appellee.                               )

                     APPEAL FROM THE FLOYD CIRCUIT COURT
                       The Honorable Robert Bennett, Special Judge
                             Cause No. 22C01-0903-ES-29


                                     May 25, 2012
                           OPINION – FOR PUBLICATION

MATHIAS, Judge
         Mark and David Shuler (collectively, “the Shulers”), the co-personal

representatives of the estate of Ruby Shuler Blankenbaker Botkins (“Ruby”), appeal from

the trial court’s denial of their motion to set aside a Family Settlement Agreement (“the

Settlement Agreement”) relating to the administration of Ruby’s estate. Concluding that

the order from which the Shulers appeal is neither a final judgment nor an appealable

interlocutory order, we dismiss this appeal sua sponte.

                                    Facts and Procedural History

         This appeal involves a dispute over Ruby’s estate. Ruby died in 2008, and the

estate was opened in 2009, when Ruby’s nephews, the Shulers, filed a petition to probate

a copy of Ruby’s lost will dated May 27, 1992 (“the 1992 will”). George Botkins

(“George”), Ruby’s surviving husband, objected. In September 2009, George and the

Shulers entered into the Settlement Agreement, whereby the Shulers would act as co-

personal representatives and administer the estate in a manner largely in keeping with the

directives of the 1992 will. The trial court entered an order approving the Settlement

Agreement on October 23, 2009, and thereafter granted the Shulers authority to proceed

with disposition of the estate.1

        Several months later, but while the estate remained open, the Shulers discovered

another will executed by Ruby in January of 1987 (“the 1987 will”). The Shulers filed a

petition to set aside the Settlement Agreement and admit the 1987 will to probate, and

George again objected. After two hearings, the trial court entered an order denying the

1
  George died in January 2010, and his estate has been substituted as a party. For purposes of clarity, we will
continue to refer to George’s estate as “George.”

                                                      2
Shulers’ petition on April 12, 2011. At the Shulers’ request, the trial court certified its

April 12 order for interlocutory appeal, but this court denied the Shulers’ motion to

accept jurisdiction on July 26, 2011. Then, on August 22, 2011, the Shulers filed a

motion asking the trial court to modify the April 12 order so as to make it a final,

appealable order. On September 2, 2011, the trial court entered an order purporting to

make the April 12 order final and appealable. This appeal ensued.

                                          Discussion and Decision

         This court has jurisdiction in all appeals from final judgments. Ind. Appellate

Rule 5(A). A “final judgment” is one which “disposes of all claims as to all parties[.]”

App. R. 2(H)(1). See also Bueter v. Brinkman, 776 N.E.2d 910, 912-13 (Ind. Ct. App.

2002) (a final judgment is one that “disposes of all issues as to all parties, to the full

extent of the court to dispose of the same, and puts an end to the particular case” and

“reserves no further question or direction for future determination.” (internal quotations

and citations omitted)). Whether an order is a final judgment governs this court’s subject

matter jurisdiction. Georgos v. Jackson, 790 N.E.2d 448, 451 (Ind. 2003). The lack of

appellate subject matter jurisdiction may be raised at any time, and where the parties do

not raise the issue, this court may consider it sua sponte. Id.

         Here, the trial court’s September 2, 2011 order from which the Shulers appeal is

not a final judgment within the meaning of Appellate Rule 2(H)(1). Because the estate

remained open after its entry, the September 2, 2011 order did not put an end to the case.2


2
  In re Guardianship of Phillips, 926 N.E.2d 1103 (Ind. Ct. App. 2010) is distinguishable from the facts and
circumstances before us. In Phillips, this court concluded that a trial court’s order denying a guardian’s petition to
                                                          3
Indeed, this court has acknowledged that orders issued by a probate court are not final

until the estate is closed. See Dawson v. Estate of Ott, 796 N.E.2d 1190, 1194 n.2 (Ind.

Ct. App. 2003) (holding that a probate court order reducing the amount of the ex-wife’s

lien against real estate owned by the decedent in light of life insurance proceeds received

by the ex-wife was not a final judgment because the estate remained open thereafter).3

And by pursuing an interlocutory appeal of the trial court’s April 12, 2011 order denying

their petition to set aside the Settlement Agreement, the Shulers implicitly acknowledged

that the order was not a final judgment. The only change the September 2, 2011 order

made to the April 12, 2011 order was to add a statement that the order was final and

appealable. But simply labeling an order final and appealable does not make it so.

         It appears that the trial court’s September 2, 2011 order was an attempt to make its

order denying the Shulers’ petition to set aside the Settlement Agreement a final,

appealable order by bringing it within the confines of Trial Rule 54(B). See Martin v.

Amoco Oil Co., 696 N.E.2d 383, 385 (Ind. 1998) (“A judgment or order as to less than


revoke a trust that had been created for the benefit of the ward was a final judgment even though the guardianship
remained open. Id. at 1106. In reaching this conclusion, the court reasoned that the trial court’s order disposed of
the issue of whether the trust would remain in effect. Id. Aside from that issue, the previously resolved issue of the
appointment of the guardian, and the issue of attorney fees, no other issues were raised in the pleadings that were
part of the record in that appeal. Id. Accordingly, the court concluded that it was immaterial that the guardianship
remained open and that ownership of certain assets had not yet been ascertained. Id.
         Phillips involved a guardianship proceeding as opposed to an estate. Although the two types of
proceedings are analogous in certain ways, they are distinct in that a guardianship may go on indefinitely, while an
estate will be closed upon the distribution of the assets. Additionally, unlike the order denying the petition to revoke
the trust in the Phillips case, the trial court’s order denying the Shulers’ petition to set aside the Settlement
Agreement does not address an issue that is separate and distinct from the remainder of the underlying proceedings.
Rather, the order at issue here goes to the very heart of the underlying estate proceedings because it determines the
manner in which the estate will be distributed—either under the terms of the Settlement Agreement or the 1987 will.
3
 In Dawson, this court concluded that although the order was interlocutory, it was appealable as of right under
Appellate Rule 14(A) because it was an order for the payment of money. 796 N.E.2d at 1194 n.2.

                                                           4
all of the issues, claims, or parties in an action may become final only by meeting the

requirements of T.R. 54(B).”). Trial Rule 54(B) provides, in relevant part, that:

       A judgment as to one or more but fewer than all of the claims or parties is
       final when the court in writing expressly determines that there is no just
       reason for delay, and in writing expressly directs entry of judgment, and an
       appeal may be taken upon this or other issues resolved by the judgment; but
       in other cases a judgment, decision or order as to less than all the claims
       and parties is not final.

       In Martin, our supreme court adopted a “bright line” rule requiring strict

compliance with Trial Rule 54(B) before a trial court’s order disposing of less than all

issues as to all parties will be deemed final and appealable as of right. 696 N.E.2d at 385.

The court explained that this formalistic approach “removes uncertainties about when a

party should appeal, thus minimizing the risk that an appeal will be dismissed as

premature or that the right to appeal will be inadvertently lost.” Id. The court reasoned

further that strict compliance with the rule “place[s] the discretion of deciding when the

facts indicate that a judgment should be deemed final in the hands of the individual best

able to make such decisions—the trial judge.” Id. Thus, unless a trial court uses the

“magic language” set forth in Trial Rule 54(B), an order disposing of fewer than all

claims as to all parties remains interlocutory in nature. See Forman v. Penn, 938 N.E.2d

287, 289-90 (Ind. Ct. App. 2010) (dismissing appeal), appeal reinstated and trial court

judgment aff’d on reh’g, 945 N.E.2d 717 (Ind. Ct. App. 2011), trans. denied.

       Here, the trial court’s September 2, 2011 order did not comply with the dictates of

Trial Rule 54(B). Specifically, the order simply modified the April 12, 2011 entry to

include a statement that it is a final, appealable order. Neither the April 12 order nor the

                                             5
September 2 order included an express determination that there was no just reason for

delay. Accordingly, the September 2, 2011 order is not final and appealable under Trial

Rule 54(B).

       Because the trial court’s September 2, 2011 order was not a final judgment, the

Shulers cannot appeal unless the order is an appealable interlocutory order. See Bacon v.

Bacon, 877 N.E.2d 801, 804 (Ind. Ct. App. 2007), trans. denied. “An interlocutory order

is one made before a final hearing on the merits and requires something to be done or

observed but does not determine the entire controversy.” Id. This court has “jurisdiction

over appeals of interlocutory orders under Rule 14[.]” App. R. 5(B).

       Under Appellate Rule 14(A), certain interlocutory orders may be appealed as a

matter of right. Such appeals must be expressly authorized, and that authorization is to

be strictly construed. Bacon, 877 N.E.2d at 804. None of the grounds for interlocutory

appeals set forth in Appellate Rule 14(A) apply to the case before us. Therefore, the

Shulers are not entitled to an interlocutory appeal as a matter of right. Additionally,

under Appellate Rule 14(B), interlocutory orders may be appealed “if the trial court

certifies its order and the Court of Appeals accepts jurisdiction over the appeal.” App. R.

14(B). Although the trial court certified its April 12, 2011 order for interlocutory appeal,

this court declined to accept jurisdiction, and no such certification and acceptance took

place with respect to the September 2, 2011 order. Thus, the trial court’s September 2,

2011 order is not appealable under Appellate Rule 14(B).




                                             6
       For all of these reasons, we conclude that the order from which the Shulers appeal

is neither a final judgment nor an appealable interlocutory order. This court is therefore

without subject matter jurisdiction to entertain the Shulers’ appeal.

       Dismissed.

ROBB, C.J., and BAILEY, J., concur.




                                             7